This is an action to recover the value of certain baggage.
The plaintiff was a passenger on the railroad, which was in the management of the Director General of Railroads, on a trip from Durham, N.C. to Chadbourn, N.C. She arrived at Chadbourn with her suitcase, and there, in some manner unknown, and while in the possession of the railroad owned by the Atlantic Coast Line Railroad Company, it was lost, and it is admitted that the suitcase and contents were worth $320.57. The defense set up by the defendants was that the plaintiff was in no event entitled to recover more than $100. This was on account of the fact that on 25 May, 1918, the Director General of Railroads, by virtue of an act of Congress, promulgated a general order increasing freight rates and laying down certain rules with reference to baggage tariffs, which was duly filed with the Interstate Commerce Commission, in accordance with law, and promulgated rules governing transportation of such baggage, and limiting the recovery to $100 except in certain cases, not material to this action.
His Honor rendered judgment against the Director General for $100, and dismissed the action against the railroad, and the plaintiff appealed, contending that she was entitled to judgment against both defendants for $320.57.
The authority of the Director General to promulgate the order limiting the recovery for loss of baggage to $100 on intrastate as well as interstate transactions is fully sustained by No. Poe R. R. v. NorthDakota, 250 U.S. 135, and that the plaintiff is entitled to judgment against the railroad for $100 is decided at this term in McGovern  Co. v.R. R., and cases there cited.
The plaintiff will pay the costs of the Director General in this Court, and will recover all other costs of the railroad.
Modified and affirmed. *Page 666